t c memo united_states tax_court charlotte’s office boutique inc petitioner v commissioner of internal revenue respondent docket no filed date in 121_tc_89 an employment_tax case brought under sec_7436 i r c we held that p is liable for unreported through employment_taxes and certain additions thereto under sec_6651 and sec_6656 i r c p now asserts that this court lacked jurisdiction to redetermine the referenced additions to tax p argues primarily that sec_7436 i r c by its terms allows the court to redetermine only the proper amount of employment_tax and not any additions thereto p argues alternatively that sec_6651 i r c by its terms does not allow the court to redetermine an addition_to_tax under that section in the case of a failure_to_file the returns at issue namely form sec_941 employer’s this supplemental memorandum opinion supplements our prior opinion in 121_tc_89 quarterly federal tax_return p asserts that form_941 is an information_return that is required to be filed under authority of sec_6041 i r c notes that sec_6041 i r c is found in pt iii of subch a of ch pt iii and notes that sec_6651 i r c provides explicitly that the addition_to_tax set forth therein does not apply to a return required to be filed under authority of pt iii held the court has jurisdiction to redetermine the additions to tax at issue held further sec_6651 i r c applies to p’s failure_to_file the form sec_941 in that form_941 is not an information_return required to be filed under authority of pt iii but is a tax_return required to be filed under authority of pt ii of subch a of ch more specifically sec_6011 i r c and the regulations thereunder robert e kovacevich for petitioner milton b blouke for respondent supplemental memorandum opinion laro judge in 121_tc_89 an employment_tax case brought under sec_7436 we held that petitioner is liable for unreported through employment_taxes and certain additions thereto under sec_6651 and sec_6656 petitioner now asserts that the court lacked jurisdiction to redetermine the referenced additions to tax petitioner argues primarily that unless otherwise noted chapter subchapter part and section references are to the applicable versions of the internal_revenue_code sec_7436 by its terms allows the court to redetermine only the proper amount of employment_tax and not any additions thereto petitioner argues alternatively that sec_6651 by its terms does not allow the court to redetermine an addition_to_tax under that section in the case of a failure_to_file the returns at issue namely form sec_941 employer’s quarterly federal tax returns petitioner asserts that form_941 is an information_return that is required to be filed under authority of sec_6041 notes that sec_6041 is found in part iii of subchapter_a of chapter part iii and notes that sec_6651 provides explicitly that the addition_to_tax set forth therein does not apply to a return required to be filed under authority of part iii we reject both of petitioner’s arguments petitioner’s challenge to our jurisdiction is a direct attack on our authority to redetermine the additions to tax which we redetermined adversely to petitioner in charlotte’s office boutique inc v commissioner supra our jurisdiction evolves from the internal_revenue_code and we may exercise our jurisdiction only to the extent authorized by congress 94_tc_1 85_tc_527 see also sec_7442 whether we have jurisdiction over the subject part iii is entitled information returns and includes sec_6031 through matter of a dispute is an issue that either party thereto may raise at any time the failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not have the power to decide it ins corp of ireland ltd v compagnie des bauxites de guinee 456_us_694 see also 119_tc_191 and the cases cited therein the requirement that jurisdiction be established springs from the nature and limits of the judicial power of the united_states and is inflexible and without exception 111_us_379 see also 523_us_83 petitioner argues primarily that the text of sec_7436 does not give us jurisdiction in an employment_tax case such as this to redetermine an addition to an employment_tax we disagree recently in 117_tc_263 we held that we did have jurisdiction over such matter we do likewise here for the reasons stated therein we repeat for emphasis that sec_7436 when read in the context of the internal_revenue_code as a whole and especially sec_6665 and sec_7436 gives this court the requisite jurisdiction to redetermine an addition_to_tax in an employment_tax case such as this brought under sec_7436 petitioner’s alternative argument challenges the applicability of sec_6651 to an employer such as petitioner who fails to file timely a form_941 petitioner asserts that a plain reading of sec_6651 places such an untimely filing outside of that section we disagree sec_6651 applies explicitly to a failure_to_file any return required under authority of subchapter_a of chapter other than part iii thereof and contrary to petitioner’s assertion a form_941 is required to be filed not under authority of part iii of subchapter_a of chapter part iii but under authority of part ii of subchapter_a of chapter part ii more specifically petitioner’s obligation to file the form sec_941 at issue arose under the authority of sec_6011 and the regulations prescribed thereunder sec_6011 which is found not in part iii but in part ii provides sec_6011 general requirement of return statement or list a general_rule --when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms or regulations part ii includes sec_6011 through and is entitled tax returns or statements the relevant regulations which were prescribed under sec_6011 specifically sec_1_6011-1 income_tax regs and sec_31_6011_a_-4 employment_tax regs provide in relevant part sec_1_6011-1 general requirement of return statement or list a general_rule --every person subject_to any_tax or required to collect any_tax under subtitle a of the code shall make such returns or statements as are required by the regulations in this chapter the return or statement shall include therein the information required by the applicable regulations or forms sec_31_6011_a_-4 returns of income_tax withheld a withheld from wages in general every person required to make a return of income_tax withheld from wages pursuant to sec_3402 shall make a return for the first calendar_quarter in which the person is required to deduct and withhold such tax and for each subsequent calendar_quarter whether or not wages are paid therein until the person has filed a final return in accordance with sec_31_6011_a_-6 form_941 is the form prescribed for making the return required under this paragraph it is the text of these three quoted provisions that establishes the requirement that petitioner file the form sec_941 at issue cf 436_us_238 n court referenced sec_31_6011_a_-4 employment_tax regs in discussing the return filing_requirements for quarterly payroll tax returns of employers 986_f2d_315 nn 9th cir court noted that sec_3402 requires that an employer deduct and withhold certain taxes from its employees’ wages and that sec_6011 and sec_31_6011_a_-4 employment_tax regs require the employer to report those taxes on its payroll tax_return more specifically form petitioner relies mistakenly on sec_6041 to support its requested holding that an employer must file form_941 under authority of part iii although petitioner observes correctly that sec_6041 and the regulations prescribed thereunder require employers such as it to file with the secretary a return for each calendar_year that it pays wages of at least dollar_figure to an employee that sec_6041 is found in part iii and that sec_6651 provides explicitly that the addition to although petitioner has not shared with us the specific provision of sec_6041 upon which it relies to support its position we believe that petitioner is relying upon sec_6041 the relevant provisions of that section are as follows sec_6041 information_at_source a payments of dollar_figure or more --all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of wages shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment tax set forth therein does not apply to a return required to be filed under authority of part iii we do not find in sec_6041 or in the underlying regulations an express requirement that petitioner file the form sec_941 at issue in fact we read the applicable regulations under sec_6041 to state specifically that an employer such as petitioner must make for each calendar_year an information_return and that it must do so on forms w-3 transmittal of wage and tax statements and w-2 wage and tax statement sec_1_6041-1 and employment_tax regs we also note in this regard that form_941 is entitled a tax_return as opposed to an information_return in closing each party has submitted to the court a proposed computation for entry of decision and an objection to the other party’s proposed computation we have reviewed these proposed computations and objections and we conclude that respondent’s proposed computation properly reflects our opinion pincite_tc_89 and that petitioner’s proposed computation does not we have considered all objections and assertions made by petitioner as to this matter and we have found those objections and assertions not discussed herein to be irrelevant and or without merit accordingly decision will be entered in accordance with respondent’s proposed computation
